UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6581



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus


CARLOS ORTIZ,

                                           Defendant - Appellant.




                            No. 97-6661



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,
         versus


ADRIAN SCOTT,

                                           Defendant - Appellant.
                             No. 97-6665



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HENRY JONES,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge.
(CR-92-301-S, CA-97-1065-S, CA-97-1182-S, CA-97-1103-S)


Submitted:     August 28, 1997        Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Ortiz, Adrian Scott, Henry Jones, Appellants Pro Se. Brent
Jefferson Gurney, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellants seek to appeal the district court's orders denying

their motions filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opin-

ions and find no reversible error. Accordingly, we deny certifi-

cates of appealability and dismiss the appeals on the reasoning of
the district court. United States v. Ortiz, Nos. CR-92-301-S; CA-
97-1065-S (D. Md. Apr. 17, 1997); United States v. Scott, Nos. CR-
92-301-S; CA-97-1182-S (D. Md. Apr. 24, 1997); United States v.

Jones, Nos. CR-92-301-S; CA-97-1103-S (D. Md. Apr. 18, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3